PER CURIAM.
On the appeal by Roca, as Director/Trustee of Cibeles Jewelry Group, Inc., a dissolved Florida corporation, we affirm the trial court’s orders striking his claims for conversion, civil theft, and punitive damages. On the cross-appeal by Republic National Bank from a final judgment for Roca on Cibeles’ contract claim, we reverse upon a holding that the trial court erred in excluding expert testimony proffered by the bank as to the custom and practice of the local banking industry, which testimony was intended to elucidate the meaning of the ambiguous language contained in the defendant’s Exhibit A, that is, Cibeles’ acceptance of “all responsibility for the issuance of this guaranty.”
Affirmed in part; reversed in part, and remanded.